Grant, J.
(after stating the facts). The defendant introduced no testimony except his deeds. We think it established by the evidence that these six acres were sold to Rogers, were intended to be included in the deed from Wallace to him, and that they were left out of the deed by mistake. Nothing occurred to call the attention of the various owners to the mistake until defendant claimed the title. For 10 years the parties had kept up a well-marked line between the’two parcels, and complainant and her grantors had cultivated the land in dispute and been in possession of it. There does not appear to have been any dispute as to the location of the line established by the governmental survey. There is evidence to show that Stevens and defendant purchased with knowledge of the claim of Rogers and his grantees, and neither denies it. Defendant paid Stevens $550 for the land, and Stevens gave him a warranty deed. When this suit was commenced, defendant notified Stevens to defend it, and •they settled by Stevens’ paying him $150. Without stating more fully the testimony, we think the decree was correct.
This is not the question of the settlement of a boundary line, within the rule in Kilgannon v. Jenkinson, 51 Mich. 240. It is a question as to a mistake in the deeds.
Decree affirmed, with costs.
The other Justices concurred.